     Case 5:21-cv-04272-EJD Document 31 Filed 07/02/21 Page 1 of 8




 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT

 9                     NORTHERN DISTRICT OF CALIFORNIA

10                              SAN JOSE DIVISION

11

12 CISCO SYSTEMS, INC. and CISCO            Case No. 5:21-cv-04272-EJD
   TECHNOLOGY, INC.,
13                                          ORDER GRANTING PLAINTIFFS CISCO
              Plaintiffs,                   SYSTEMS, INC. AND CISCO
14                                          TECHNOLOGY, INC.’S MOTION FOR
         v.                                 PRELIMINARY INJUNCTION
15
   WUHAN WOLON COMMUNICATION
16 TECHNOLOGY CO., LTD. and WUHAN
   WOLON CLOUD NETWORK
17 COMMUNICATION TECHNOLOGY CO.,
   LTD.,
18
              Defendants.
19

20

21

22

23

24

25

26
27

28

                                                                 Case No. 5:21-cv-04272-EJD
              ORDER GRANTING CISCO’S MOTION FOR PRELIMINARY INJUNCTION
        Case 5:21-cv-04272-EJD Document 31 Filed 07/02/21 Page 2 of 8




 1          On June 3, 2021, upon a motion by Plaintiffs Cisco Systems, Inc. and Cisco Technology,

 2 Inc. (collectively, “Cisco”) (see ECF No. 5), the Court issued a Temporary Restraining Order

 3 (“TRO”) and an Order to Show Cause (“OSC”) why a preliminary injunction should not also be

 4 issued enjoining Defendants Wuhan Wolon Communication Technology Co., Ltd and Wuhan

 5 Wolon Cloud Network Communication Technology Co., Ltd., and their owners, principals,

 6 agents, officers, directors, members, servants, employees, successors, assigns, and all other

 7 persons in concert and participation with them (collectively, the “Restrained Parties”) from actions

 8 relating to their alleged counterfeiting and infringement of Cisco’s trademarks, among other

 9 things, and enjoining financial institutions, eCommerce websites, domain name registrars, Internet

10 search engines, and common carriers (collectively, “Third Parties”) from providing related

11 services to Defendants, among other things. See ECF No. 24, attached and incorporated herein as

12 Exhibit A. In compliance with such Order, on June 28, 2021, Cisco served Defendants by email

13 with, among other things, the Complaint, Cisco’s Motion and supporting papers, and the Court’s

14 TRO and OSC as to Cisco, including notice of the requirement that Defendants respond to the

15 OSC by June 29, 2021 and notice of the hearing set for July 1, 2021. See ECF No. 29.

16          Despite receiving notice of the requirement to respond to the OSC, Defendants filed no

17 response.

18          The Court held a hearing on the OSC on July 1, 2021, at which Plaintiffs were represented

19 by Stephen Steinberg. Despite receiving notice of the hearing, Defendants failed to appear.

20          Having considered Cisco’s Motion and Memorandum in support thereof (see ECF No. 5),

21 the Declarations of the First, Second, and Third Witnesses in Support of Cisco’s Motion and

22 exhibits thereto (see ECF Nos. 11-13), and the arguments by Cisco’s counsel at the hearing on the

23 OSC on July 1, 2021, the Court hereby affirms its prior findings of fact and legal conclusions set

24 forth in the Court’s TRO. See ECF No. 24, attached and incorporated herein as Exhibit A. Thus,

25 for the reasons set forth in the Court’s TRO, the Court hereby issues a preliminary injunction

26 enjoining the Restrained Parties and the Third Parties as set forth below, pending entry of the final
27 judgment in this action.

28

                                                      1                           Case No. 5:21-cv-04272-EJD
                    ORDER GRANTING CISCO’S MOTION FOR PRELIMINARY INJUNCTION
        Case 5:21-cv-04272-EJD Document 31 Filed 07/02/21 Page 3 of 8




 1          A.      Preliminary Injunction

 2          Pending entry of the final judgment in this action, Defendants and their owners, principals,

 3 agents, officers, directors, members, servants, employees, successors, assigns, and all other

 4 persons in concert and participation with them (collectively, the “Restrained Parties”) shall be

 5 restrained from:

 6          1. Purchasing, selling, distributing, marketing, manufacturing, or otherwise using any of

 7               the CISCO Marks (as defined below), whether counterfeit or authentic, or any marks

 8               confusingly similar thereto in connection with the manufacture, sale, offer for sale,

 9               distribution, advertisement, or any other use of counterfeit or authentic Cisco products.

10               The “CISCO Marks” are:

11          •    “CISCO” (U.S. Trademark Reg. Nos. 1,542,339; 2,498,746; 3,709,076; 3,978,294;
                 3,985,844; 3,990,147; 4,005,670)
12

13          •             (U.S. Trademark Reg. No. 3,759,451);

14          2. Using any logo, trade name, or trademark confusingly similar to any of the CISCO

15               Marks which may be calculated to falsely represent or which has the effect of falsely

16               representing that the services or products of any or all of the Restrained Parties or

17               others are sponsored by, authorized by, or in any way associated with Cisco;

18          3. Infringing any of the CISCO Marks;

19          4. Otherwise unfairly competing with Cisco in the manufacture, sale, offering for sale,

20               distribution, advertisement, or any other use of Cisco products;

21          5. Falsely representing Defendants as being connected with Cisco or sponsored by or

22               associated with Cisco or engaging in any act which is likely to cause the trade,

23               retailers, and/or members of the purchasing public to believe that any or all of the

24               Restrained Parties are associated with Cisco;

25          6. Using any reproduction, counterfeit, copy, or colorable imitation of any of the CISCO

26               Marks in connection with the publicity, promotion, sale, or advertising of counterfeit

27               Cisco products;

28

                                                        2                            Case No. 5:21-cv-04272-EJD
                     ORDER GRANTING CISCO’S MOTION FOR PRELIMINARY INJUNCTION
        Case 5:21-cv-04272-EJD Document 31 Filed 07/02/21 Page 4 of 8




 1          7. Affixing, applying, annexing, or using in connection with the sale of any goods, a false

 2               description or representation including words or other symbols tending to falsely

 3               describe or represent such goods as being Cisco products and from offering such goods

 4               in commerce;

 5          8. Diluting any of the CISCO Marks;

 6          9. Removing from its premises, or discarding, destroying, transferring, or disposing in

 7               any manner any information, computer files, electronic files, business records

 8               (including but not limited to e-mail communications), or other documents relating to

 9               Defnedants’ assets and operations or relating in any way to the purchase, sale,

10               manufacture, offer for sale, distribution, negotiation, importation, advertisement,

11               promotion, or receipt of any products purporting to be Cisco; and

12          10. Assisting, aiding, or abetting any other person or business entity in engaging in or

13               performing any of the activities referred to in subparagraphs (1) through (9) above.

14          B.      Freezing Defendants’ Assets

15          Pending entry of the final judgment in this action, Defendants shall be restrained from

16 secreting any assets, and from transferring or conveying any assets held by, for, or on account of

17 any of the Restrained Parties, and a full accounting of the restrained assets shall be provided to

18 counsel for Cisco within three business days of receipt of this Order.

19          1. Pending entry of the final judgment in this action, all assets and funds held by, for, or

20               on account of any of the Restrained Parties, or in an account owned or controlled by

21               any of the Restrained Parties, or in an account as to which any of the Restrained Parties

22               has signature authority, shall be frozen and restrained, and a full accounting of the

23               restrained assets shall be provided to counsel for Cisco within three business days of

24               receipt of this Order.

25          2. Pending entry of the final judgment in this action, any bank, brokerage house, financial

26               institution, credit card association, merchant account provider, escrow service, savings
27               and loan association, payment provider, payment processing service provider, money

28               transmission service, third-party processor, or other financial institution (including, but

                                                        3                            Case No. 5:21-cv-04272-EJD
                     ORDER GRANTING CISCO’S MOTION FOR PRELIMINARY INJUNCTION
        Case 5:21-cv-04272-EJD Document 31 Filed 07/02/21 Page 5 of 8




 1               not limited to, MasterCard, VISA, American Express, Discover, PayPal, Inc., Alipay,

 2               Wish.com, Amazon Pay, WeChat Pay, and any correspondent, issuing, or member

 3               bank or account) (collectively, “Payment Services”) holding any assets by, for, or on

 4               account of, or any balance, payable, or receivable owed to or held on account of, any of

 5               the Restrained Parties, or in an account as to which any of the Restrained Parties has

 6               signature authority, including but not limited to China Construction Bank, CITIBANK

 7               N.A., and AliPay, shall locate all accounts and funds, whether located inside or outside

 8               the United States, connected to any Restrained Parties and be restrained from releasing

 9               such funds until further order of this Court, and within three business days of receipt of

10               this Order shall provide to counsel for Cisco a full accounting of the restrained assets.

11          3. Pending entry of the final judgment in this action, any eCommerce Website, retailer,

12               wholesaler, fulfillment center, warehouse, or any business or individual that has any

13               money, property, or inventory owned by, or receivable owed to, any Restrained Party

14               shall hold such money, property, inventory, or receivable until further order of this

15               Court, and shall within three business days of receipt of this Order provide to counsel

16               for Cisco a full accounting of all money, property, inventory, and receivables being

17               held.

18          C.      eCommerce Websites

19          Pending entry of the final judgment in this action, any Internet store or online marketplace

20 platform, including, but not limited to, iOffer, eBay, AliExpress, Alibaba, Amazon, Wish.com,

21 Facebook, and Dhgate (collectively, “eCommerce Websites”) shall disable and be restrained from

22 providing any services or payment to any Restrained Party, currently or in the future, in relation to

23 any Cisco-marked product and/or product advertised using the CISCO Marks, including

24 fulfillment of any pending orders; transfer to Cisco’s control any seller identifications (including,

25 but not limited to, the seller identifications identified in Exhibit A to the Decl. of Third Witness,

26 ECF No. 8, pp. 11-18) associated with any of the Restrained Parties’ advertisement, offer for sale,
27 or sale of Cisco-marked products and/or using the CISCO Marks, pending final hearing and

28 determination of this action; disable and be restrained from displaying any advertisements used by

                                                        4                            Case No. 5:21-cv-04272-EJD
                     ORDER GRANTING CISCO’S MOTION FOR PRELIMINARY INJUNCTION
        Case 5:21-cv-04272-EJD Document 31 Filed 07/02/21 Page 6 of 8




 1 or associated with any Restrained Party in connection with the advertisement, offer for sale, or

 2 sale of Cisco-marked products or otherwise using the CISCO Marks; disable access to any

 3 Restrained Party from any platform (including, but not limited to, direct, group, seller product

 4 management, vendor product management, and brand registry platforms) of any listings and

 5 associated images of Cisco-marked products or otherwise using the CISCO Marks (including, but

 6 not limited to, any listings and associated images identified by the “parent” or “child” Amazon

 7 Standard Identification Numbers (“ASIN”), and any other listings and images of products

 8 associated with any “parent” or “child” ASIN linked to any Restrained Party or linked to any other

 9 alias of a Restrained Party being used or controlled to offer for sale products using the CISCO

10 Marks); remove links to any online marketplace accounts on which Defendants advertise, offer for

11 sale, or sell Cisco-marked products and/or products advertised using the CISCO Marks; take all

12 steps necessary to prevent links to Defendants’ online marketplace accounts from displaying any

13 Cisco-marked product and/or product advertised using the CISCO Marks in search results; and

14 within three business days of receipt of this Order provide to counsel for Cisco a statement

15 certifying compliance with the requirements of this paragraph.

16          D.      Domain Names

17          Pending entry of the final judgment in this action:

18          1. Any registrar for any domain names owned, operated, or controlled by, or otherwise

19               associated with, any Restrained Party (including, but not limited to, wolonte.com)

20               (collectively, “Domain Names”), shall disable and be restrained from providing any

21               services to any Restrained Party, currently or in the future, in relation to any Cisco-

22               marked product and/or product advertised using the CISCO Marks; deposit with a

23               registrar of Cisco’s choosing the domain certificates of any domain names owned,

24               operated, or controlled by, or otherwise associated with, any Restrained Party pending

25               final hearing and determination of this action; be restrained from transferring use and

26               control of any of the Domain Names to any individual or entity other than a registrar of
27               Cisco’s choosing; take all steps necessary to prevent Defendants from displaying any

28               Cisco-marked product and/or product advertised using the CISCO Marks on any

                                                        5                            Case No. 5:21-cv-04272-EJD
                     ORDER GRANTING CISCO’S MOTION FOR PRELIMINARY INJUNCTION
        Case 5:21-cv-04272-EJD Document 31 Filed 07/02/21 Page 7 of 8




 1               domain name in the registrar’s possession, custody, or control; and within three

 2               business days of receipt of this Order provide to counsel for Cisco a statement

 3               certifying compliance with the requirements of this paragraph.

 4          2. The Restrained Parties shall be restrained from modifying control of or transferring use

 5               and control of any of the Domain Names.

 6          E.      Internet Search Engines

 7          Pending entry of the final judgment in this action, any Internet search engine, web host,

 8 sponsored search engine, or ad-word provider (including, but not limited to Google, Bing, Baidu,

 9 and Yahoo) (collectively, “Internet Search Engines”) shall deindex, delist, or otherwise remove

10 from its index and search results any URL owned, controlled, or otherwise associated with any

11 Restrained Party’s advertisement, offer for sale, or sale of Cisco-marked products and/or products

12 advertised using the CISCO Marks (including, but not limited to, the URLs identified in Exhibit A

13 to the Decl. of Third Witness, ECF No. 8, pp. 11-18); disable and be restrained from providing

14 any services to any Restrained Party, currently or in the future, in relation to the advertisement,

15 offer for sale, or sale of Cisco-marked products and/or products advertised using the CISCO

16 Marks; disable and be restrained from displaying any advertisements used by or associated with

17 any Restrained Party in connection with the advertisement, offer for sale, or sale of Cisco-marked

18 products and/or otherwise using the CISCO Marks; remove links to any of Defendants’ online

19 marketplace accounts owned, operated, or controlled by, or otherwise associated with, any

20 Restrained Party in connection with the advertisement, offer for sale, or sale of Cisco-marked

21 products and/or products advertised using the CISCO Marks (including, but not limited to, the

22 URLs identified in Exhibit A to the Decl. of Third Witness, ECF No. 8, pp. 11-18); take all steps

23 necessary to prevent links to Defendants’ online marketplace accounts from displaying any Cisco-

24 marked product and/or product advertised using the CISCO Marks in search results; and within

25 three business days of receipt of this Order provide to counsel for Cisco a statement certifying

26 compliance with the requirements of this paragraph.
27

28

                                                       6                           Case No. 5:21-cv-04272-EJD
                     ORDER GRANTING CISCO’S MOTION FOR PRELIMINARY INJUNCTION
        Case 5:21-cv-04272-EJD Document 31 Filed 07/02/21 Page 8 of 8




 1          F.      Common Carriers

 2          Pending entry of the final judgment in this action, any person or company that transports or

 3 provides transportation services (including, but not limited to, United Parcel Service a/k/a UPS,

 4 FedEx, DHL, and any of their subsidiaries in the U.S. or abroad) (collectively, “Common

 5 Carriers”) shall be restrained from fulfilling any shipments, accepting any shipments, or otherwise

 6 providing any services to any of the Restrained Parties, and within three business days of receipt

 7 of this Order shall provide to counsel for Cisco a statement certifying compliance with the

 8 requirements of this paragraph.

 9          G.      Sequestration and Inspection of Cisco-Marked Products and Products
                    Advertised Using the CISCO Marks
10

11          Pending entry of the final judgment in this action:

12          1. The Restrained Parties shall sequester and deliver to counsel for Cisco all Cisco-

13               marked products and/or products advertised using the CISCO Marks in their inventory,

14               possession, custody, or control to be examined and held by Cisco until further order of

15               this Court.

16          2. Any eCommerce Website (as defined above) or Common Carrier shall sequester and

17               deliver to counsel for Cisco all Cisco-marked products and/or products advertised

18               using the CISCO Marks offered for sale by any Restrained Party that are in its

19               possession, custody, or control to be examined and held by Cisco until further order of

20               this Court.

21          H.      Expedited Discovery

22          Defendants, the Restrained Parties, and the Third Parties subject to the Court’s TRO and

23 preliminary injunction remain obligated to produce expedited discovery to Cisco as set forth in the

24 Court’s TRO (see ECF No. 24, attached and incorporated herein as Exhibit A), to the extent they

25 have not already done so.

26          IT IS SO ORDERED.
27
     DATED: July 2, 2021
28                                                     United States District Judge

                                                      7                           Case No. 5:21-cv-04272-EJD
                     ORDER GRANTING CISCO’S MOTION FOR PRELIMINARY INJUNCTION
